§ 5,028#@¢
October 21, 2015»

Abel AcoSta/Clerk _
Texae Court of Criminal Appeals

p.@. BOX 12308 ` RECENED m
Capitol Station CQURTOFCRHMNALAPPEALS

Austin, Texas 78711 `
' " OCT' 2 6 2015

Re: Tr. Ct. No.anIT08294

Dea¢ Mr_- mm " '~ ~ ' v ,¢\bemcosra,@newk

Please be kind enough to let me know the Status of my writ when
you can Spare the time. Sure would appreciate it.

Thank you very much for your time and concern in this matter.

Respectfully,

47

rone Fortune
TDCJ-CID NO. 1799266
Pack I Unit
2400 Wallace'Pack`Rd.
Navasota, TX 77868-4567

 

cc:'file